DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 02/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,601,792 B1 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, filed on 02/21/2021, with respect to claim rejections under Double Patenting have been fully considered and are persuasive because of the terminal disclaimer filed on 02/09/2021. Therefore, the rejection of claims 1-3 and 7-9 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the prior art searched and of record neither anticipates nor suggests in the claimed combinations. That is, Examiner did not find any reference that discloses and would have rendered obvious: “receiving a radio resource control (RRC) connection reconfiguration message including a counter for the second base station, from the first base station; generating a second security key for the second communication link with the second base station based on a first security key and the counter.”
It follows that claims 2-5 are then inherently allowable for depending on allowable base claim 1.
Referring to claim 6, the prior art searched and of record neither anticipates nor suggests in the claimed combinations. That is, Examiner did not find any reference that discloses and would have rendered obvious: “a processor coupled with the transceiver and configured to: control the transceiver to receive a radio resource control (RRC) connection reconfiguration message including a counter for the second base station, from the first base station, generate a second security key for the second communication link with the second base station based on a first security key and the counter.”
It follows that claims 7-10 are then inherently allowable for depending on allowable base claim 6.
Referring to claim 11, the prior art searched and of record neither anticipates nor suggests in the claimed combinations. That is, Examiner did not find any reference that discloses and would have rendered obvious: “a method for communicating by a first base station in a communication system, the method comprising: transmitting a radio resource control (RRC) connection reconfiguration message including a counter for a second base station, to the UE for dual connectivity, wherein a first security key is used for the first communication link, wherein a second security key used for a second communication link between the UE and the second base station is generated based on the counter and the first security key, and wherein the second security key is transmitted, from the first base station, to the second base station.”
It follows that claims 12-15 are then inherently allowable for depending on allowable base claim 6.
Referring to claim 16, the prior art searched and of record neither anticipates nor suggests in the claimed combinations. That is, Examiner did not find any reference that discloses and would have rendered obvious: “the first base station comprising: a transceiver; and a processor coupled with the transceiver and configured to: control the transceiver to transmit a radio resource control (RRC) connection reconfiguration message including a counter for a second base station, to the UE for dual connectivity, wherein a first security key is used for the first communication link, wherein a second security key used for a second communication link between the UE and the second base station is generated based on the counter and the first security key, and wherein the second security key is transmitted, from the first base station, to the second base station.”
It follows that claims 17-20 are then inherently allowable for depending on allowable base claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675